Per Curiam.
The defendant appeals from the trial court’s denial of his motion to open a March 6, 1989 paternity judgment on the ground that it had been obtained by fraud. The trial court conducted a full hearing and concluded that no fraud had been committed.
On appeal, the defendant argues that the trial court should have made different factual findings and reached *902different conclusions based on the credibility of the witnesses. In effect, we are being asked to substitute our judgment, as to the credibility of the witnesses, for the judgment of the trial court. It is axiomatic that we cannot do that.
The denial of the motion to open the judgment is affirmed.